Citation Nr: 0409355	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for residuals of 
excision of a chest cyst.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for pyorrhea, to 
include eligibility for VA dental treatment.

5.  Entitlement to service connection for loss of teeth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied service connection for bilateral 
defective hearing, residuals of excision of a chest cyst, 
hepatitis, and loss of teeth as a residual pyorrhea.

This case was remanded by the Board in September 2001.  In a 
September 2002 rating decision, the RO granted service 
connection for residuals of an infection of the hand, wrist 
and forearm.  Therefore, that issue is no longer before the 
Board.

The veteran appeared and gave testimony before a Veterans Law 
Judge in June 2001.  That Veterans Law Judge has retired from 
the Board.  Therefore, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge in July 2003.  A 
transcript of both hearings is of record.

In an August 1957 dental rating, the RO in New York, New 
York, denied entitlement to outpatient dental treatment, 
finding that the claim was untimely and that there was no 
evidence of a combat wound, service trauma, or POW status.  
Because the RO did not explicitly adjudicate the issue of 
entitlement to service connection for pyorrhea or tooth loss, 
the Board will consider these issues on the merits.  See Best 
v. Brown, 10 Vet. App. 322, 325 (1997) (holding that a denial 
of service connection is only effective as to conditions 
noted in the notice of denial).

The appeal is REMANDED, with regard to the issue of 
entitlement to service connection for tooth loss, to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's bilateral defective hearing is related to 
acoustic trauma in active service. 

3.  The veteran has no current residuals of a chest cyst and 
the chest cyst noted in 1957, is not related to active 
service.

4.  There is no clinical evidence or opinion indicating that 
the veteran currently suffers a disability due to hepatitis.

4.  Pyorrhea is a form of periodontal disease.

5.  The veteran did not submit an application for dental 
benefits within one year of separation from service.


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2003).

2.  A chest cyst was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304 (2003).

3.  The criteria for entitlement to service connection for 
hepatitis have not been met. 38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303.

4.  Service connection for pyorrhea, for compensation or for 
treatment purposes, is precluded.  38 U.S.C.A.  §§ 1110, 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for 
service connection for hearing loss and tinnitus.  The 
veteran was afforded VA examinations in April 2002 and May 
2002. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in February 2002, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection, and offered to assist him in obtaining 
any relevant evidence.  The letter gave notice of what 
evidence the veteran needed to submit and what the VA would 
try to obtain.  The letter also notified the veteran of the 
evidence needed to substantiate entitlement to service 
connection.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VA's 
General Counsel has held that this aspect of Pelegrini was 
dicta.  VAOPGCPREC 1-2004 (2004).

In the February 2002 letter, the RO informed the veteran of 
the evidence he needed to submit.  The RO requested that the 
veteran submit additional evidence showing treatment for his 
claimed disabilities.  The February 2002 notice effectively 
requested that the veteran provide any evidence in his 
possession that pertained to the claims, "or something to 
the effect that the claimant should give us everything you've 
got pertaining to your claim."

The VCAA notice was provided after the initial adjudication 
in this case.  However, the initial adjudication took place 
prior to enactment of the VCAA.  In Pelegrini, the majority 
expressed the view that a claimant was entitled to VCAA 
notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-22.  

VA has taken the position that Pelegrini is incorrect as it 
applies to pre-VCAA initial adjudications.  See Landgraf v. 
USI Film Products, 511 U.S. 244 (1994) (holding that a 
statute may produce a prohibited retroactive effect if it 
"impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events 
completed before its enactment").

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did not report the existence of, or 
submit, additional evidence in response to the notice.  Even 
if he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). 

Legal Analysis

I.  Entitlement to service connection for bilateral defective 
hearing

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. 
§ 3.303 (2003).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may be granted for sensorineural hearing 
loss, on the basis of disease of the central nervous system, 
if hearing loss appeared to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The veteran contends that his current hearing loss is due to 
his active service.  In the case of a combat veteran, lay 
evidence may be sufficient to prove service connection.  
38 U.S.C.A. § 1154(b).  Here, the veteran's separation 
document reveals that he was awarded three bronze service 
stars in three separate campaigns.  One of those campaigns 
was the Ardennes Campaign, more commonly known as the Battle 
of the Bulge.  Whereas the award of a bronze service star as 
distinguished from a Bronze Star Medal does not rule in or 
rule out combat service, the veteran's service discharge 
document and his hearing testimony are indicative of his 
having engaged in combat with the enemy.  The service 
discharge document indicates that he arrived in the European 
Theater Of Operations in November 1944 and remained until May 
1946, approximately one year after Germany surrendered.  He 
served as an investigator with a detachment of the 8th 
Armored Division.  He testified at his June 2001 Board 
hearing that his knowledge of foreign language and his 
knowledge of the geography of Germany resulted in his being 
assigned to ride on the top of tanks to detect hidden enemy 
bunkers, mine layouts, and to interrogate prisoners of war.  
He further testified that while riding on top of a tank in 
the vicinity of the Remagen Bridge, the tank hit a mine, he 
fell from the tank, and bled from his ears.  The Board finds 
this testimony credible, to be consistent with other evidence 
of record, and to establish both acoustic trauma in service 
and having engaged in combat with the enemy in service. 

At his enlistment examination, the veteran was reported to 
have hearing of 15/15 in both ears on a whispered voice test.  
The veteran's September 1946 separation examination showed a 
hearing of 15/15 in both ears on a whispered voice test.

Post-service medical records include evidence of a private 
audiogram at Kaiser Permanente in September 1999.  The 
veteran was diagnosed with bilateral moderate to severe 
sensorineural high frequency hearing loss.  In a September 
1999 outpatient consultation with Dr. E. B., a board 
certified ear, nose and throat doctor at Kaiser Permanente, 
the veteran was diagnosed with severe bilateral neurosensory 
hearing loss that was noted to be compatible with acoustic 
trauma.  The examiner indicated that, due to the passage of 
time, he could neither prove nor disprove the connection to 
service.  However, it was noted that the veteran's hearing 
loss did "NOT" have the typical appearance of a solely age-
related loss.  This speaks in favor of an external cause such 
as acoustic trauma. 

On the authorized audiological evaluation in April 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
75
75
70
75
LEFT
55
70
70
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

In September 2002, the VA audiologist opined that it was more 
likely than not that hearing loss at 3000 hertz and 4000 
hertz is due to aging, and that it was more likely than not 
that the hearing loss below 3000 hertz is due to factors 
other than aging, or noise exposure during military service.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The Board finds that it is at least as likely as not that the 
veteran's current hearing impairment is due to acoustic 
trauma.  Dr. E. B. provided an opinion to that effect based 
on the appearance of the hearing loss.  The VA audiologist, 
although attributing some of the veteran's hearing loss to 
aging, also determined that it was more likely than not that 
a portion of the hearing loss was due to acoustic trauma.  
Therefore, resolving reasonable doubt in favor of the 
claimant, the Board finds that the veteran's hearing loss is 
the result of exposure to noise during active service.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for hearing loss are met 
and service connection for hearing loss is granted.  

II.  Entitlement to service connection for residuals of 
excision of a chest cyst

The veteran contends that he should be service connected for 
the residuals of a chest cyst.  He had the cyst removed at 
the VA hospital in New York in 1957.  Since the excision, he 
has had occasional puss at the site of the cyst.

The veteran was not in active service when the chest cyst was 
removed in 1957, nor is there evidence of the chest cyst in 
service.  The veteran has not reported the presence of a cyst 
in service.  Service medical records and the September 1946 
separation examination do not reflect any complaints or 
diagnoses regarding a chest cyst.  Moreover, the most recent 
examination revealed no current disability from the claimed 
cyst.  As such, service connection is not warranted.

III.  Entitlement to service connection for hepatitis

Service medical records show that the veteran was diagnosed 
with infectious hepatitis in December 1945.  He was 
hospitalized and treated for it from December 5, 1945, until 
January 7, 1946.  At the September 1946 separation 
examination, his blood serology result was negative for any 
maladies.

The post-service private and VA clinical records do not 
contain evidence that the veteran has any current disability 
from hepatitis.  The clinical records associated with the 
claims file do not have any evidence that a laboratory 
examination for hepatitis has been recommended or conducted.

The veteran was afforded a VA examination in May 2002 to 
determine if he had any current symptoms or disability 
related to the episode of in-service hepatitis.  The examiner 
determined that the in-service hepatitis had apparently 
resolved and that there were essentially no residuals.  Liver 
function tests were normal.  The veteran did claim some oral 
disorders as a result of his in-service hepatitis, but that 
was left for evaluation by the dental service.

The law specifically limits entitlement to service connection 
to disease or injury resulting in disability.  The Court has 
held that the term "disability" as used for VA purposes 
refers to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A history of hepatitis does not cause any impairment of 
earning capacity and is not a disease entity.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability . . .  In the absence of proof 
of a present disability there can be no valid claim."

In summary, the medical evidence demonstrates no current 
diagnosis of hepatitis or disability related to a past 
history of hepatitis.  The veteran is not competent to 
attribute any current disability to hepatitis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical or lay evidence current disability from 
hepatitis, the evidence is against the claim, and it must be 
denied.  38 U.S.C.A. § 5107(b).



IV.  Entitlement to service connection for loss of teeth

On a May 2002 VA dental examination, the veteran reported a 
history or pyorrhea.  The examiner defined pyorrhea as "an 
old fashioned term for bad periodintitis." 

Periodontal disease will be considered service connected 
solely for purposes of establishing entitlement for 
outpatient dental treatment.  38 C.F.R. § 3.381 (2002).  
Since the veteran's tooth loss is due to periodontal disease, 
he is eligible for service connection solely for purposes of 
outpatient dental treatment.

A one-year limit for applying for such treatment was first 
imposed by a 1957 statute that became effective on January 1, 
1958. See Pub. L. No. 85-56, §§ 512, 2301, 71 Stat. 83, 112, 
172 (1957).  Since the veteran was discharged in 1946, that 
statute did not apply to him.  However, in December 1955, the 
VA Administrator amended 38 C.F.R. § 17.123(b) to provide 
that a veteran seeking Class II eligibility had to apply for 
treatment "within 1 year after discharge or release, or by 
December 31, 1954." 38 C.F.R. § 17.123(b) (1956); 20 Fed. 
Reg. 9505 (1955). At that time, the authority for § 17.123 
was Veterans Regulation No. 7(A), Exec. Order No. 6233, a 
very general provision entitled "eligibility for medical 
care." It authorized the VA Administrator (now the 
Secretary), "in his discretion," to furnish medical care to 
veterans, including "dental services." Woodson v. Brown, 8 
Vet. App. 352, 354-5 (1995) (quoting Veterans Regulation No. 
7(A)).  

The one-year time limit for applying for VA outpatient dental 
treatment is now contained in 38 C.F.R. 
§§ 17.161(b)(2)(i)(B), (b)(2)(iii).

In this case the veteran submitted his initial claim for VA 
dental benefits in June 1957.  His current claim was 
submitted in November 1998.  Both of these dates are after 
December 31, 1954, and more than one year after his 1946 
separation from service.  Therefore, he is not eligible for 
VA outpatient dental treatment.  

Since there is no basis for granting service connection for 
pyorrhea, the veteran's claim must be denied.


ORDER

Entitlement to service connection for bilateral defective 
hearing is granted.

Entitlement to service connection for residuals of excision 
of a chest cyst is denied.

Entitlement to service connection for residuals of hepatitis 
is denied.

Entitlement to service connection for pyorrhea is denied.


REMAND

On the May 2002 dental examination, the examiner noted the 
veteran's report of tooth trauma during the Battle of the 
Bulge.  The examiner seemed to indicate that some of the 
veteran's tooth loss could have been due to such trauma.  
However, the examiner commented that the RO would have to see 
what records were available.  As discussed above, the 
provisions of 38 U.S.C.A. § 1154(b), require VA to accept 
reports of combat injury, even if not documented in the 
service medical records.  Only clear and convincing evidence 
can rebut such reports.  It is unclear from the examiner's 
report whether the available records were reviewed (for 
instance there was no comment on a report of VA 
hospitalization in June and July 1957, when the veteran 
received dental treatment), and it is also unclear as to what 
teeth were possibly lost due to the reported trauma during 
service.  

VA regulations provide that where "if the report [of VA 
examination] does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2003). 
Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The veteran reported during the May 2002 examination that he 
had received dental treatment at Georgetown University in 
1972.  These records are not part of the claims folder.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take the necessary 
steps to obtain records of the veteran's 
dental treatment at the Georgetown 
University Dental School during 1972.

2.  The RO should ask the dentist who 
conducted the veteran's May 2002 
examination to express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran experienced any tooth loss as the 
result of trauma during the Battle of the 
Bulge.  If the answer is in the 
affirmative, the dentist should identify, 
with as much specificity as possible, the 
teeth that were lost due to such trauma.  
The claims folder should be made 
available to the dentist, and the dentist 
should acknowledge such review.  If the 
dentist who conducted the May 2002 
examination is unavailable, another 
dentist may review the claims folder and 
furnish the needed opinion.

The veteran should be afforded any 
additional examination deemed necessary 
by the dentist furnishing the opinion.

3.  Thereafter, if the benefits sought on 
appeal remain denied, the case should be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



